1:20-mj-06030-JEH # 1   Page 1 of 18                                         E-FILED
                                              Monday, 24 February, 2020 08:42:03 AM
                                                        Clerk, U.S. District Court, ILCD




                                         s/Kurt Bendoraitis




                                 s/Jonathan E. Hawley
1:20-mj-06030-JEH # 1   Page 2 of 18
1:20-mj-06030-JEH # 1   Page 3 of 18
1:20-mj-06030-JEH # 1   Page 4 of 18
1:20-mj-06030-JEH # 1   Page 5 of 18
1:20-mj-06030-JEH # 1   Page 6 of 18
1:20-mj-06030-JEH # 1   Page 7 of 18
1:20-mj-06030-JEH # 1   Page 8 of 18
1:20-mj-06030-JEH # 1   Page 9 of 18
1:20-mj-06030-JEH # 1   Page 10 of 18
1:20-mj-06030-JEH # 1   Page 11 of 18
1:20-mj-06030-JEH # 1   Page 12 of 18
1:20-mj-06030-JEH # 1   Page 13 of 18
1:20-mj-06030-JEH # 1   Page 14 of 18
1:20-mj-06030-JEH # 1   Page 15 of 18
1:20-mj-06030-JEH # 1   Page 16 of 18
1:20-mj-06030-JEH # 1   Page 17 of 18
          1:20-mj-06030-JEH # 1   Page 18 of 18




                                    s/Kurt Bendoraitis




s/Jonathan E. Hawley
